Citation Nr: 0506373	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-28 283A	)	DATE
	)
	)


THE ISSUE

Whether a June 10, 1970, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the ground 
of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Polly Murphy, Attorney at Law


APPEARANCE AT ORAL ARGUMENT

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board under 38 U.S.C.A. § 7111 (West 
2002) pursuant to a July 2004 motion by the moving party 
alleging CUE in a June 10, 1970, decision, wherein the Board 
denied service connection for a nervous disorder and tooth 
number 8, granted service connection for a disfiguring scar 
of the lip with a 10 percent rating, and denied any further 
increase in rating for other residuals of a facial gunshot 
wound, which had been evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  By a decision entered June 10, 1970, the Board denied the 
veteran's claim of service connection for a nervous disorder 
and for tooth number 8; an increased rating for residuals of 
a facial gunshot wound was denied, but the Board granted a 
separate 10 percent rating for a disfiguring scar of the lip.

2.  The June 10, 1970, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of June 10, 1970, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2004).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2004).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  (This latter provision 
is not for application in this case as the Board decision at 
issue is dated in June 1970.)

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000) (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

The veteran testified at a videoconference hearing in regard 
to an unrelated appeal in July 2004.  The veteran, through 
his attorney presented argument relating to the correctness 
of the June 1970 Board decision.  It was established at that 
time that the veteran wanted to challenge the June 1970 Board 
decision on the basis of CUE.  The veteran was apprised of 
the pertinent regulations and the requirement to submit a 
proper motion challenging the June 1970 Board decision.  

The veteran, through his attorney, submitted a motion for 
revision of the June 1970 decision on the basis of CUE later 
in July 2004.  The Board wrote to the veteran's attorney and 
notified her she had 30 days to submit additional argument or 
to submit a request to review the claims file.  No response 
was received from the attorney within the 30-day period.

The Board also wrote to the veteran in October 2004.  The 
veteran was informed that his request for review of the June 
1970 Board decision had been received and docketed.  The 
letter referred the veteran to the pertinent regulations and 
he was urged to review the regulations.  

The veteran's attorney submitted a response to the Board's 
July 2004 letter in November 2004.  The attorney submitted 
additional argument and a duplicate copy of her July 2004 
submission.  

The veteran served on active duty from January 1967 to 
January 1969.  A review of his service medical records (SMRs) 
reveals that the veteran suffered a small arms fire wound of 
the left face on February 12, 1968.  An initial narrative 
summary from the 12th Evacuation Hospital reported the 
veteran's injuries as a through and through gunshot wound 
(GSW) of the left cheek, upper lip, and nose with soft tissue 
loss.  There was fracture and avulsion of teeth numbered 9, 
10, 11, 12, 13, and 14.  There was a laceration of the left 
side of the tongue and a fracture and avulsion of the 
alveolar process of the left maxilla.  

The initial treatment consisted of closure of the tongue 
laceration, extraction of the maxillary left teeth and 
debridement of the alveolar process, closure of the oral 
mucosa, debridement and closure of the upper lip and nose and 
debridement and closure of the left cheek.  X-rays of the 
maxilla and mandible showed them to be intact.  The veteran 
was evacuated to the 249th General Hospital.

A narrative summary from the 249th General Hospital, dated in 
February 1968, noted the history of the veteran's GSW.  The 
physical examination portion of the summary said that there 
was a healing vertical wound that crossed over the left 
maxillary lip and the left half of the nose along the 
columella.  The wound was crusted over with old blood.  There 
was a small entrance wound at the left mandibular angle that 
was closed with nylon and healing uneventfully.  The site of 
the maxillary alveolar avulsion and the teeth extractions was 
closed with nylon and was also healing uneventfully.  The 
summary noted that the facial nerve was intact and that the 
mandible appeared to be solid.  The veteran's facial and oral 
sutures were removed and he was deemed ready for evacuation 
to the United States for further care.  

A review of the veteran's dental records reveals that he 
underwent additional treatment to address the residuals of 
his GSW from March 1968 to the end of December 1968.  There 
were no additional SMRs entries relating to medical treatment 
after February 1968.

The veteran submitted his original claim for disability 
compensation benefits in December 1968.  The conditions 
listed on his claim form included: missile wound of the left 
side of the face, tongue, fractured teeth (9 through 14), 
wound and scar of the upper lip, and fractured left maxilla.

A notation in the claims file reported that the RO was unable 
to evaluate the veteran's claim as the SMR evidence was dated 
in February 1968.  A request was made to obtain any 
additional records.

A vocational rehabilitation rating decision was issued in 
April 1969.  The rating decision did not address the 
veteran's claim for service-connected disability compensation 
benefits.

The National Personnel Records Center (NPRC) informed the RO 
in May 1969 that there were no additional medical records 
found.

The veteran was afforded a VA examination in May 1969.  The 
examiner provided a history of the veteran's GSW from the 
SMRs.  The examiner noted that the veteran had been issued a 
dental prosthetic replacement.  The veteran was reported to 
have said that the dental prosthesis was satisfactory and 
that he had no pain to the injured areas.  The examiner also 
reported that the veteran described no other major medical or 
surgical illnesses referable to his military service.

The examiner reported that the veteran had a scar of the lip 
margin to the left columella and slight retraction of the 
left corner of the mouth.  He also said that, after removal 
of the partial bridge, the remaining soft tissue alveolar 
space appeared to be well maintained and healthy.  The 
examiner's impression was of a missile wound to the left face 
and maxilla with loss of permanent teeth as noted in the 
report.  He referred the reader to an oral surgery 
consultation report for details.

The veteran was afforded a VA dental examination in May 1969.  
The examiner reported the absence of teeth number 1, and 9 to 
14.  Teeth numbered 9-14 were noted to be replaced by 
denture.  The examiner noted that the veteran had oral 
surgery in December 1968 and a partial denture inserted in 
1969.  The examiner reported that there were no intraoral 
residuals of the GSW.  The veteran was noted to have a scar 
on the left upper lip.  His prosthesis was said to be 
serviceable.  

The RO issued a rating decision in June 1969 that established 
service connection for residuals of the veteran's GSW of the 
face.  The RO noted the results of the May 1969 VA 
examination and characterized the residuals as facial wound, 
with muscle injury, fracture of the left maxilla and 
laceration of the tongue.  The RO assigned a 10 percent 
disability rating under Diagnostic Code 5325.  Of note, the 
rating decision indicated that the compensation was related 
to a combat injury by designation in block 14 of the VA 21-
6796.

Notice of the rating action was provided in June 1969.

The RO also issued a dental rating decision in July 1969.  
The rating established service connection for the veteran's 
teeth, numbered 9-14, as due to trauma from the GSW.  

Notice of the dental rating action was provided in July 1969.  
The RO noted that wartime service connection for treatment 
purposes was established for the condition of teeth numbered 
9 through 14.  The veteran was further advised that the 
disability was not a compensable one.

The veteran submitted a notice of disagreement (NOD) in July 
1969.  He noted that he had suffered the loss of teeth 
numbered 9-14.  He also said that tooth number 8 was not 
indicated as being a service-connected tooth.  He said the 
tooth was chipped at the time he was wounded and had become 
loose.  The veteran said that the scar on his lip was very 
disfiguring.  He requested a reexamination.  He felt that if 
the adjudication board saw his scar, they would rate it 
higher.  Finally, the veteran asked that his nervous 
condition be service connected.  He said that he felt acutely 
anxious most of the time.

The RO wrote to the veteran in August 1969.  The RO 
acknowledged the veteran's notice of disagreement and 
submission of a claim of service connection for a nervous 
condition.  The veteran was informed that further action was 
being deferred pending receipt of additional evidence from 
the service department.

The RO requested additional records from the NPRC in 
September 1969.  The NPRC responded that same month that 
there were no additional medical records.

The RO again wrote to the veteran in October 1969.  The 
contents of the letter were much the same as the August 1969 
correspondence.  Action on the veteran's claim was being 
deferred pending efforts to locate additional records.

No additional records were located.  The RO issued a rating 
decision that denied service connection for a nervous 
condition in December 1969.  The basis for the denial was 
that there was no evidence of a nervous condition in the SMRs 
and no evidence of such a condition at the time of the May 
1969 VA examination.  The rating decision also noted that the 
May 1969 VA examination report did not list the veteran's 
scar as disfiguring.  Nor did the SMRs.  The 10 percent 
rating for residuals of the GSW remained in effect.  Finally, 
the rating decision again contained a notation that the 
veteran's claim was based on combat service as indicated by 
the notation in block 14 of the VA Form 21-6796.

The veteran was issued a statement of the case (SOC) in 
December 1969.  The SOC included the issue of service 
connection for tooth number 8 and service connection for a 
nervous condition as well as the claim for an increased 
rating for the GSW.

Additional SMRs were received in January 1970.  However, they 
contained no pertinent information.

The RO issued a confirmed rating decision in January 1970.  
The rating decision noted the receipt of the records and that 
there was no basis for a change in the prior rating decision.

The veteran's substantive appeal was received in February 
1970.  The veteran said that he felt that his scar was 
disfiguring, that family members felt it was disfiguring and 
that he felt his appearance would hinder his employment 
potential.  The veteran also said that he had trouble going 
to sleep at night.  He said he would have nightmares about 
Vietnam and wake up at night.  He said that he was nervous 
around people.  He said that he did not have nervous trouble 
prior to his service in Vietnam and his being wounded.  In 
regard to his dental condition, the veteran said a private 
dentist told him that he had a residual tip of tooth # 14 
even though this was supposedly removed in the military.  The 
veteran questioned why having six teeth shot out was not 
compensable.  

The Board issued a decision, dated June 10, 1970.  The issues 
on appeal were identified as entitlement to service 
connection for a nervous disorder and for tooth number 8, and 
entitlement to an increased rating for residuals of a facial 
GSW, evaluated as 10 percent disabling.  The Board referred 
the veteran's statement, regarding compensation for his 
missing teeth, to the RO for further action.

The Board reviewed the veteran's SMRs in providing a history 
of his GSW in service.  The results of the two VA 
examinations were also reviewed.  The Board denied service 
connection for a nervous disorder on the basis of no evidence 
of a nervous disorder in the veteran's SMRs and no current 
evidence of a nervous disorder.  The Board also denied 
entitlement to service connection for tooth number 8 as no 
injury or damage to the tooth was noted in service and there 
was no current evidence of injury or damage to the tooth.  
The Board found that a separate 10 percent rating was in 
order for a disfiguring scar of the lip.  The Board 
determined that there was no basis for a rating in excess of 
10 percent for the other residuals of the veteran's GSW.  The 
Board found that the 10 percent rating was the highest rating 
under Diagnostic Code 5325 and that a higher rating would 
require evidence of injury to the cranial nerves.  

Turning to the veteran's motion for revision of the 1970 
decision, the Board notes that he has argued, through his 
attorney, that no appellate rights were provided in regard to 
rating decisions dated April 2, 1969, and May 16, 1969.  
Thus, it is contended that those decisions are not final and 
remain on appeal.  

As noted above, the veteran was issued a vocational 
rehabilitation rating on April 2, 1969.  The issue of service 
connection and his disability compensation rating was not 
addressed at that time.  The rating decision is irrelevant to 
the veteran's disability rating that was established by way 
of the June 1969 rating decision and the denial of service 
connection in the December 1969 rating decision, rating 
decisions that were subsumed by the June 1970 Board decision.  
See Manning v. Principi, 16 Vet. App. 534, 541 (2002). 

In regard to the allegation regarding the May 16, 1969, 
rating decision, the Board notes that there is no such rating 
decision of record.  The veteran was afforded a VA dental 
examination on that date.  The dental rating was issued on 
July 1, 1969.  The veteran has not addressed that rating 
decision in the current motion.  Accordingly, there is no 
"pending" rating action from May 16, 1969.

The veteran has also contended that he was not rated as a 
combat veteran.  See 38 U.S.C. § 354 (re-codified as 38 
U.S.C. § 1154).  Specifically, 38 U.S.C.. § 354(b) provided:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Administrator shall accept as 
sufficient proof of service-connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service-
connection in each case shall be recorded 
in full.

38 U.S.C. § 354(b) (1970).  

The Board notes that the use of the term "service 
connection" in this context does not mean that entitlement 
to disability compensation benefits is established if a 
combat veteran asserts that they suffered a disease or injury 
in combat.  Rather, the term means that the combat veteran's 
statement may be accepted as evidence of incurrence of a 
disease or injury in service during combat.  A claimant would 
still need to show evidence of a current disorder and that 
any current disorder was related to the disease or injury 
claimed in service.

In this case, although the veteran's DD 214 was not of record 
in 1970, the fact that the veteran participated in combat was 
obvious from the fact of his GSW.  Moreover, the veteran 
related his nervous disorder to how he felt after his service 
in Vietnam and being wounded.  In addition, the RO accorded 
the veteran combat status in the June and December 1969 
rating decisions.  Therefore, even if the veteran's SMRs were 
negative for any evidence of a diagnosed nervous disorder, 
the veteran's statement was satisfactory lay evidence of what 
he said he felt.  

The regulations relating to service connection, then found at 
38 C.F.R. §§ 3.303, 3.304, provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.304 (1969).  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if the disorder became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 301, 312, 313; 38 C.F.R. §§ 3.307, 
3.309 (1969).  

In regard to the veteran's nervous disorder, the SMRs were 
negative for any comment, complaint or finding of any type of 
nervous disorder.  The two hospital summaries contained a 
complete review of the veteran's health and made no mention 
of any complaints of anxiety or nervousness.  The veteran did 
not make any reference to his feelings of anxiety at the time 
of his May 1969 VA examination.  He provided no additional 
evidence regarding his feelings of anxiety other than his own 
statement.  

Even considering the veteran's combat status, as discussed 
above, there was no objective evidence of record to show that 
the veteran had a diagnosed nervous disorder at the time of 
the June 1970 Board decision.  

The same analysis is applied to the veteran's allegations 
regarding tooth number 8.  He maintains that he the tooth was 
damaged with the others and was loose.  The veteran's 
statements can be accepted, both as a combat veteran and as 
something a lay person is competent to comment on, at least 
to the extent that the tooth was loose.  However, there is 
clear evidence that there was no injury to tooth number 8 in 
service.  The veteran underwent considerable medical 
evaluations in assessing his initial wound.  He then 
underwent additional medical treatment, as well as 
significant dental treatment in service through December 
1968.  There was no mention of any damage to tooth number 8, 
or any complaint from the veteran that the tooth was loose.  
The May 1969 VA dental examination results were similar to 
the findings in service-no evidence of damage to the tooth 
and no complaint from the veteran.  

The objective evidence relating to the claim of service 
connection for a nervous disorder and tooth number 8 is 
relatively undebatable.  There was none showing then-current 
disability.  Even if it were conceded that the Board erred in 
the adjudication of these claims, it can not be concluded 
that it was the kind of error that would have compelled the 
conclusion that the result would have been manifestly 
different but for the error.  The absence of diagnosed 
disability lays to rest the claim of CUE.

As for the claim for an increased rating, the Board evaluated 
the evidence and found that a separate rating was warranted 
for the veteran's disfiguring scar of his lip.  The Board 
determined that the veteran's scar represented a moderate 
disability that was disfiguring.  The Board relied on the 
rating criteria for Diagnostic Code 7800.  38 C.F.R. § 4.118 
(1969).  The rating criteria for Diagnostic Code 7800 
provided for a 30 percent rating where the scars of the head, 
face or neck were severe, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
10 percent rating was applicable for a moderate disability 
that was disfiguring.  

There was no objective evidence of record to show that the 
veteran's scar was severe or that it produced a marked and 
unsightly deformity of the lips.  The Board is aware of the 
results of a November 2000 VA examination, performed in 
conjunction with a claim for an increased rating for the 
veteran's GSW residuals.  The Board is also aware that the 
veteran was granted service connection for additional 
residuals of his GSW and his current disability rating was 
increased in July 2001.  However, the findings from that 
examination cannot be used to challenge the validity of the 
June 1970 Board decision.  The medical evidence of record in 
June 1970 did not demonstrate a scar that was "severely" 
disfiguring, or at the least a case may be made that it was 
debatable whether the scar was moderately or severely 
disfiguring.  This is so especially in light of the evidence 
showing what the VA examiner described as only a "slight" 
retraction of the left corner of the mouth.  In other words, 
in retrospect it might be argued that the veteran all along 
had greater disfigurement than demonstrated by the 10 percent 
rating awarded by the Board, but the evidence on this point 
available in June 1970 was debatable on this point.  
Consequently, it may be said that the award of no more than 
10 percent for the disfiguring scar was a reasonable exercise 
of rating judgment, not CUE.  

The criteria for rating scars of the face also contained a 
note under Diagnostic Code 7800.  The note provided that the 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  See 38 C.F.R. 
§ 4.118 (1969), Diagnostic Code 7800, Note (emphasis added).

The veteran's case was not submitted for central office 
rating.  As noted above, the medical evidence of record did 
not establish that the veteran's scar was such that a central 
office rating was required.  Moreover, the action of 
referring a case to the central office was discretionary.

The veteran's claim for an increased rating for the remaining 
residuals of his GSW wound disability was evaluated under 
Diagnostic Code 5325 by applying the regulations used to 
evaluate disabilities involving the musculoskeletal system.  
See 38 C.F.R. §§ 4.40-4.73 (1969).  

The regulations used to evaluate disabilities of the muscles 
also divided the skeletal muscles of the body into 23 groups 
for rating purposes.  The facial muscles were to be rated in 
accordance with the functions supplied by the cranial nerves.  
See 38 C.F.R. § 4.54 (1969). 

Diagnostic Code 5325 pertains to rating disabilities 
involving an injury of the facial muscles.  A rating of 10 
percent was to be assigned for muscle injury to facial 
muscles if it interfered to any extent with mastication.  The 
rating criteria advised that the rater should consider injury 
to the cranial nerves.  The 10 percent rating was the maximum 
schedular rating available under this diagnostic code.  The 
rating criteria for evaluating disabilities involving the 
cranial nerves was found at Diagnostic Codes 8205-8412.  38 
C.F.R. § 4.124a (1969).

The evidence of record does not reflect any injury or 
impairment of the cranial nerves.  In fact, the SMRs reflect 
that there was no nerve involvement.  The results of the May 
1969 VA examination were also negative for any indication of 
nerve involvement.  Accordingly, there was no basis to assign 
an increased rating, or separate rating, on the basis of 
cranial nerve impairment.

In addition to the above, the regulations provide guidance on 
rating the several types of muscle injuries, classified as 
slight, moderate, moderately severe and severe.  See 38 
C.F.R. § 4.56 (1969).  Moderate and moderately severe muscle 
injury disabilities are defined at 38 C.F.R. §§ 4.56(b), (c), 
respectively.  However, those definitions are not applicable 
to evaluation of the veteran's facial wound as noted in 38 
C.F.R. § 4.54.  As noted above, injuries of the facial 
muscles were to be evaluated in accordance with interference 
with the functions supplied by the cranial nerves.  The 
rating criteria under 38 C.F.R. § 4.73 (1969) did not provide 
for a rating for slight, moderate, moderately severe, or 
severe muscle injuries of the face.  

In regard to other possible residuals of the GSW, the Board 
notes that criteria used to rate dental and oral conditions 
was found at 38 C.F.R. § 4.150 (1969).  The rating criteria 
provided for disability ratings involving the loss, or 
partial loss, or malunion of the mandible.  The criteria also 
noted that the loss of whole or part of substance of, 
nonunion of or malunion of the maxilla were to be rated as 
for similar disabilities of the mandible.  The regulations 
also provided for loss of the hard palate.  

The evidence of record did not demonstrate any loss of the 
mandible or maxilla.  The SMRs said that x-rays were negative 
for any fracture.  The veteran did suffer a fracture of the 
alveolar maxilla in regard to the loss of teeth numbered 9-
14.  Moreover, the issue of the veteran's lost teeth, a 
ratable disability under Diagnostic Code 9913, was already 
addressed by a separate dental disability rating that was not 
addressed by the Board in June 1970.  As noted above, the 
Board referred the question of entitlement to a compensable 
rating for loss of these teeth to the RO for further action.  
In short, the Board found that it did not have jurisdiction 
to adjudicate the issue because a statement of the case on 
the question had not been issued by the RO.  

In reviewing the veteran's arguments of why there was CUE, 
the Board finds that the correct facts, as they were known at 
the time, were before the Board when the June 1970 decision 
was rendered.  The evidence of record included SMRs, VA 
examination reports and written statements from the veteran.  
The SMRs and VA examination results supported the conclusions 
reached by the Board.  The veteran provided no objective 
evidence of a current nervous disorder at the time of the 
Board decision.  Any failure to afford him a VA examination 
in that regard amounts to no more than a failure in the duty 
to assist and does not rise to the level of CUE.  The 
objective evidence of record did not demonstrate any type of 
impairment relating to tooth number 8.  The Board rated the 
residuals of the veteran's GSW based on the objective 
evidence of record.  A separate rating for a scar of the lip 
was granted.  No other residual was identified.  The claim 
for an increased rating under any other diagnostic code, to 
include Diagnostic Code 5325, was denied.  The other residual 
of the veteran's GSW, his service-connected teeth, was 
referred to the RO for procedural reasons.

The Board correctly applied the law, as it existed at the 
time.  The veteran was accorded combat status as reflected on 
the rating decisions and the plain evidence of the GSW from 
hostile small arms fire.  The argument by the veteran that 
the award of the Combat Infantryman Badge (CIB) and Purple 
Heart would serve to invalidate the June 1970 Board decision, 
as well as the December 1969 rating decision, under 38 C.F.R. 
§ 3.156(c) is simply wrong.  That regulatory provision 
addresses situations where supplemental records from the 
service department are received, in this case, after a 
decision has become final.

In general, the provision may provide a basis to invalidate a 
prior final decision.  However, there are no additional 
service department records in this case that would require 
such an action.  A copy of the veteran's DD 214 and his DA 
Form 20 were received in May 1992.  The veteran was still not 
noted to have a CIB or Purple Heart.  Even if they did 
reflect such awards, they would do nothing more in 
establishing the veteran's already acknowledged combat 
status.  The records provided no additional information that 
would cause the finality of the June 10, 1970, Board decision 
to be disturbed.

Finally, the remainder of the veteran's argument consists of 
a disagreement with how the evidence was weighed at the time 
of the June 1970 Board decision.  The veteran has relied 
greatly on the results of a November 2000 VA examination that 
determined that he suffered from additional GSW residuals 
than those established by the RO in 1969 and the Board in 
1970.  He has also argued that the fact of a more favorable 
rating for the residuals of his GSW in 2000 and the granting 
of service connection for PTSD in 1992 demonstrate that the 
Board committed CUE in its decision.  However, the fact that 
an examiner at a later time would attribute certain 
additional residuals to the veteran's GSW is not 
determinative of the issue of whether there was CUE in the 
1970 Board decision.  The same is true of the veteran being 
diagnosed with, and granted service connection for PTSD in 
1992.  The evidence of record at that time of the June 1970 
decision is all that can be considered.

The veteran has not identified any error of the Board that, 
had it not been committed, would have compelled a different 
decision.  For the reasons articulated above, there was no 
CUE in the Board's decision.  The veteran's claim for CUE in 
the June 10, 1970, Board decision is denied.


ORDER

The motion alleging CUE in a June 10, 1970, Board decision is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



